In the

    United States Court of Appeals
                For the Seventh Circuit
No. 17‐2685

ANTHONY E. SIMPKINS,
                                                 Plaintiff‐Appellant,

                                 v.


DUPAGE HOUSING AUTHORITY, et al.,
                                              Defendants‐Appellees.


        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division.
           No. 15 C 9103 — Charles R. Norgle, Judge. 



     ARGUED MARCH 27, 2018 — DECIDED JUNE 20, 2018


   Before WOOD,  Chief Judge, and  BAUER and KANNE,  Circuit
Judges.
     BAUER, Circuit Judge. Anthony Simpkins sued the DuPage
Housing Authority and DHA Management, Inc. (collectively,
DHA), alleging various violations of the Fair Labor Standards
Act  (FLSA),  the  Illinois  Minimum  Wage  Law  (IMWL),  the
Illinois  Employee  Classification  Act  (IECA),  the  Illinois
2                                                     No. 17‐2685

Prevailing  Wage  Act  (IPWA),  and  the  Family  and  Medical
Leave Act (FMLA). On cross‐motions for summary judgment,
the district court held that Simpkins was not an employee of
DHA,  but  rather  an  independent  contractor.  Therefore,  it
granted summary judgment in favor of DHA as to the federal
claims and relinquished jurisdiction over the state law claims.
Because there are genuine disputes of fact that are material to
the determination of Simpkins’ employment status, we reverse
and remand.
                      I.  BACKGROUND
    Simpkins began working for DHA in November 2009. He
and  DHA  entered  into  an  agreement  titled  “Independent
Contractor Agreement,” with an expected completion date of
June 2011. The contract stated that his duties were to include
“general  labor  as  needed”  to  complete  the  rehabilitation  of
vacant  properties  that  were  part  of  DHA’s  Neighborhood
Stabilization  Program  to  make  them  suitable  for  new  occu‐
pants. In that role, he performed carpentry, maintenance, and
handyman  work  such  as  demolition,  remodeling,  removing
fixtures, and discarding trash.
    In 2011, the rehab work slowed down and Simpkins began
working primarily at Ogden Manor, a townhome community
for  which  DHA  served  as  the  on‐site  management.  He  per‐
formed  much  of  the  same  work,  but  eventually  focused
specifically  on  maintenance  work.  Ogden  Manor’s  property
manager  and  maintenance  supervisor,  who  were  DHA
employees, gave Simpkins his list of job duties and prioritized
the order in which he needed to complete those tasks.
No. 17‐2685                                                    3

    In  May  2012,  Simpkins  and  DHA  entered  into  another
“Independent  Contractor  Agreement.”  This  agreement  des‐
cribed the scope of work as “general labor for maintenance”
at  Ogden  Manor.  The  agreement  originally  stated  that  the
expected completion date for that work was July 2012. How‐
ever, that date was later crossed out by hand and replaced with
“To Be Determined.” Simpkins continued to work at Ogden
Manor until May 2015.
    From November 2009 through May 2015, Simpkins worked
full‐time  and  exclusively  for  DHA.  Pursuant  to  DHA’s
instructions,  Simpkins  reported  his  hours  by  submitting
invoices,  and  he  was  paid  bi‐weekly  via  paper  check.  DHA
issued Simpkins 1099‐MISC tax forms to file his taxes, while
others  whom  DHA  considered  employees  were  issued  W‐2
forms.  Simpkins  was  aware  that  DHA  considered  him  an
independent  contractor,  and  he  repeatedly  requested,  to  no
avail, that his supervisors convert him to a regular employee.
DHA did not provide him with pension, insurance, or other
similar fringe benefits.
    In May 2015, Simpkins was injured in a car accident, after
which his relationship with DHA ended. He filed this lawsuit
in October 2015, claiming that DHA had repeatedly failed to
pay him overtime, and that DHA was required to provide him
with certain disability benefits. The parties filed cross‐motions
for  summary  judgment.  The  district  court  granted  DHA’s
motion and ruled that Simpkins was not an employee of DHA
under the FLSA. Accordingly, it granted DHA’s motion as to
4                                                            No. 17‐2685

the federal claims1 and relinquished jurisdiction of the state
law claims.
                          II.  DISCUSSION
    A. Legal Standards
     Summary judgment is appropriate only where there is no
genuine issue of material fact and the moving party is entitled
to  judgment  as  a  matter  of  law.  Fed.  R.  Civ.  P.  56(a).  When
ruling on a motion for summary judgment, “[t]he court should
neither look the other way to ignore genuine issues of material
fact,  nor  strain  to  find  material  fact  issues  where  there  are
none.” Sec’y of Labor, U.S. Dep’t of Labor v. Lauritzen, 835 F.2d
1529, 1534 (7th Cir. 1987) (internal quotation marks and citation
omitted).
    “The Supreme Court has instructed the courts to construe
the  terms  ‘employee’  and ‘employer’ expansively under the
FLSA.”  Vanskike  v.  Peters,  974  F.2d  806,  807  (7th  Cir.  1992)
(citing  Nationwide  Mut.  Ins.  Co.  v.  Darden,  503  U.S.  318,  326
(1992)). The conclusion of whether an individual qualifies as an
employee under the Act requires an examination of the totality
of the circumstances, with the ultimate goal of determining the
“economic  reality  of  the  working  relationship.”  Id.  at  808
(citations omitted). The FLSA considers employees those “who
as  a  matter  of  economic  reality  are  dependent  upon  the



1
     In  his  response  to  DHA’s  motion  for  summary  judgment,  Simpkins
conceded that dismissal of his FMLA claim was appropriate. Accordingly,
the only question before us now is whether the court was correct to grant
summary judgment on his FLSA claim.
No. 17‐2685                                                           5

business to which they render service.” Lauritzen, 835 F.2d at
1534 (internal quotation marks and citation omitted).
    In  Lauritzen,  we  compiled  a  list  of  factors  “to  assist  in
determining the true nature of the relationship,” while explain‐
ing that “no criterion is by itself, or by its absence, dispositive
or controlling.” Id. at 1534. It is also important to note that the
Lauritzen  factors  are  not  the  exclusive  means  by  which  the
ultimate determination can be made. See, e.g., Berger v. Nat’l
Collegiate Athletic Ass’n, 843 F.3d 285, 291 (7th Cir. 2016) (“We
have  declined  to  apply  mulitfactor  tests  in  the  employment
setting when they ‘fail to capture the true nature of the relation‐
ship’  between  the  alleged  employee  and  the  alleged  em‐
ployer.”)  (quoting  Vanskike,  974  F.2d  at  809).  Instead,  the
inquiry  is  aimed  at  determining  the  economic  reality  of  the
working relationship by examining the totality of the circum‐
stances. Id. at 290.
    The posture of this case, as well as the parties’ citations in
support  of  their  preferred  standards  of  review,  present  an
opportunity for clarification of those standards, which is both
long overdue and critical to the result here. In Lauritzen, we
explained that “the determination of workers’ status is a legal
rather  than  a  factual  one,”  meaning  it  is  subject  to  de  novo
review.  835  F.2d  at  1535.  We  also  noted,  however,  that  the
underlying factual findings that lead to that legal determina‐
tion are to be reviewed for clear error. Id.
   To  explain  that  distinction,  we  cited  the  Fifth  Circuit’s
decision  in  Brock  v.  Mr.  W  Fireworks,  814  F.2d  1042  (5th  Cir.
1987). See Lauritzen, 835 F.2d at 1535. In that case, after outlin‐
ing a similar multifactor test, the Fifth Circuit explained that
6                                                     No. 17‐2685

there were three types of findings relevant to the determination
of  employment  status:  1)  “historical  findings  of  fact”  that
underlie a finding regarding the relevant factors; 2) findings on
the factors themselves, which are based on inferences drawn
from the historical facts; and 3) the ultimate legal conclusion
based on those two types of factual findings. Mr. W Fireworks,
814 F.2d at 1044–45. The court concluded that because the first
two types of findings were factual in nature, they are subject to
clear error review, while the third is subject to de novo review.
Id.
    That  analysis,  however,  has  limited  applicability  in  the
context  of  reviewing  a  ruling  on  a  motion  for  summary
judgment.  Mr.  W  Fireworks  was  before  the  Fifth  Circuit
following  a  three‐day  bench  trial,  during  which  the  district
court acted as the trier of fact and resolved all disputed issues.
Id. at 1043. By contrast, on summary judgment, a district court
makes no factual findings of its own. Instead, it is required to
construe the facts in the light most favorable to the nonmoving
party and identify, but not resolve, material factual disputes.
Accordingly, a ruling on summary judgment does not present
the  same  types  of  factual  findings  to  which  the  court  was
referring in Mr. W Fireworks.
    To summarize then, our task here is to determine whether
the district court was correct in concluding that there were no
disputes  of  fact  material  to  the  determination  of  Simpkins’
employment status, and that DHA was entitled to judgment as
a  matter  of  law.  We  review  that  conclusion  de  novo,  and
because the court granted DHA’s motion, we review the facts
in the light most favorable to Simpkins. Selective Ins. Co. of S.C.
v. Target Corp., 845 F.3d 263, 266 (7th Cir. 2016).
No. 17‐2685                                                         7

   B. Disputed Factual Issues
    The record in this case abounds with factual disputes that
are  material  to  the  determination  of  the  true  relationship
between  Simpkins  and  DHA.  As  we  have  noted,  none  of
the  individual  factors  set  forth  in  Lauritzen  and  its  progeny
are  dispositive  of  the  ultimate  determination,  which  is  the
economic  reality  of  the  relationship.  In  light  of  that,  the
discussion that follows should not be construed as exhaustive
of either the factors that may be relevant to determining the
parties’ true economic relationship or the specific factual issues
that remain unresolved.
    The first factor the district court analyzed in this case is the
nature and degree of control the putative employer exercised
over the manner in which the putative employee performed his
work. See Lauritzen, 835 F.2d at 1535. On this point, the record
presents  numerous  competing  facts.  For  example,  DHA
assigned Simpkins to work specifically at the Ogden location
and set his schedule. Simpkins states that he regularly worked
from 8:30 a.m. to 4:30 p.m., but the parties dispute whether
DHA  required  him  to  work  those  set  hours.  Additionally,
DHA  assigned  Simpkins  specific  projects  and  dictated  the
order  in  which  he  was  to  complete  them.  DHA  argues  that
Simpkins had the autonomy to determine the manner in which
those tasks were completed after they were assigned. How‐
ever, the extent and effect of that autonomy remains in dispute,
particularly in light of the other ways in which DHA was in
control of Simpkins’ work and employment. Considering those
competing inferences in the light most favorable to Simpkins,
a reasonable trier of fact could find that DHA’s control over
8                                                      No. 17‐2685

Simpkins  weighs  in  favor  of  a  typical  employer‐employee
relationship.
    There  are  also  disputes  in  the  record  when  it  comes  to
Simpkins’ investment in the tools, equipment, and materials
required  to  perform  his  work.  See  id.  (listing  “the  alleged
employee’s investment in equipment or materials required for
his task” as a factor to be considered). Simpkins maintains that
DHA  purchased  virtually  everything  he  required,  at  times
going so far as to say that, after 2009, DHA supplied 99% of the
tools and 100% of the materials he used. He also cites deposi‐
tion testimony from DHA’s executive director explaining that
DHA did not expect Simpkins to purchase his own materials.
However, as DHA points out, some of Simpkins’ allegations on
this  point  are  contradicted  by  his  tax  returns,  in  which  he
itemized  certain  purchases  of  materials  in  order  to  receive
deductions. Clearly, there is a factual dispute as to the origins
of the tools, materials, and equipment Simpkins regularly used
on the job, and while not dispositive by itself, such a dispute is
certainly material to the ultimate question.
     Another  factor  the  district  court  looked  to  is  whether
specialized  skill  was  required  to  complete  the  work.  See  id.
(listing “whether the service rendered requires a special skill”
as a relevant factor). On this point, the district court correctly
found that the record presents competing facts. Simpkins notes
that he never held any specialized licenses and only performed
rudimentary tasks that did not require special skill. He also
points  out  that  DHA  often  hired  other  individuals  to  do
specialized work that he was not qualified to do. On the other
hand, DHA notes that, prior to working for DHA, Simpkins
had already acquired certain carpentry skills that he needed to
No. 17‐2685                                                        9

perform  much  of  the  rehab  work  he  did.  Clearly,  whether
Simpkins had specialized skills, as well as the extent to which
he  employed  them  in  performing  his  work,  are  issues  that
remain in dispute.
    Finally,  we  turn  to  the  factual  ambiguities  regarding  the
existence and nature of the parties’ contracts. The district court
pointed  out  that  the  contracts  were  labeled  “Independent
Contractor Agreement” and found that Simpkins’ compliance
with  certain  material  terms  of  those  contracts  indicated  his
understanding that he was, in fact, an independent contractor.
For  example,  the  court  noted  that  the  contracts  required
Simpkins  to  obtain  his  own  worker’s  compensation  and
liability insurance coverage, which he did until January 2012.
It did not, however, address the impact, if any, of the fact that
after that date, Simpkins did not have any such coverage of his
own, despite signing another contract and continuing to work
at DHA for three more years. The court’s opinion also leaves
unanswered the question of how long and to what extent the
contracts  actually  governed  the  parties’  relationship.  The
second contract stated that its expected completion date was
July  2012,  which  was  then  crossed  out  in  favor  of  “To  Be
Determined.” Simpkins continued to work at DHA until May
2015,  and  it  is  unclear  whether  the  parties  intended  that
agreement  to  be  open  ended  or  when,  if  ever,  a  completion
date was determined and reached. Clearly, there are material
issues of fact as to the nature of these contracts that must be
resolved before the court can properly determine the impact
they had on the overall economic reality.
    In sum, the summary judgment record presents numerous
factual disputes that are material to the determination of the
10                                                 No. 17‐2685

true  economic  relationship  between  Simpkins  and  DHA.
Because those disputes are not appropriate for resolution at the
summary judgment stage, the court erred in concluding that
Simpkins was not an employee under the FLSA as a matter of
law.
                     III.  CONCLUSION
   For the foregoing reasons, the district court’s judgment is
vacated, the dismissed state law claims are reinstated, and the
case is remanded for a trial to conclusively establish the facts
surrounding the parties’ employment relationship.